                      UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF OKLAHOMA

ANGELA CRAMER et al.,           )
                                )
     Plaintiffs,                )
                                )
v.                              )                        Case No. CIV-18-179-G
                                )
OKLAHOMA COUNTY BOARD           )
OF COUNTY COMMISSIONERS et al., )
                                )
     Defendants.                )

                                 OPINION AND ORDER

        Now before the Court is a Motion for Summary Judgment (Doc. No. 39) of

Defendant David Hooten, seeking judgment on the 42 U.S.C. § 1983 claim asserted by

Plaintiff Aimee Drake. Plaintiff Drake has filed a Response (Doc. No. 53), to which

Defendant Hooten has replied (Doc. No. 62). Also before the Court is a Motion for

Summary Judgment (Doc. No. 36) filed by Defendant Board of County Commissioners of

Oklahoma County (“Board”), to which Plaintiff Drake and the other plaintiffs in this

action1 have jointly responded (Doc. No. 49) and Defendant Board has replied (Doc. No.

60).2


1
 Angela Cramer, Donella Epps, Donna Hanson, Michael Hughes, Phillip Malone, and
Sherry Owens.
2
  Defendants have also sought summary judgment on the basis of judicial estoppel, arguing
that Plaintiff failed to identify this lawsuit in her Chapter 13 bankruptcy petition. See Doc.
Nos. 67, 68, 70). Plaintiff does not dispute this contention and does not allege that the
omission was inadvertent. Because Plaintiff’s claim otherwise fails, however, the Court
“declines to decide the close question of whether [Plaintiff] should be judicially estopped
from bringing this suit.” Braxton v. Nortek Air Solutions, LLC, No. CIV-17-277-R, 2018
WL 1630951, at *5 & n.6 (W.D. Okla. Apr. 4, 2018).
   I.       Background

         The Court previously summarized the factual landscape of this lawsuit:

            Each plaintiff was an at-will employee and [with the exception of Ms.
         Epps] had been hired by Carolyn Caudill, the former County Clerk for
         Oklahoma County, to work in the Oklahoma County Clerk’s Office (“Clerk’s
         Office”). Caudill was first elected in 1996; in March 2016, she announced
         she would seek a sixth term as County Clerk. The plaintiffs were volunteer
         workers for, and supporters of, Caudill’s re-election campaign . . . .

            [Defendant David Hooten] defeated Caudill in August 2016 in a runoff
         primary election and became the Republican Party candidate for County
         Clerk. In November 2016, he defeated Chris Powell in the general election
         and was sworn in as County Clerk on January 3, 2017.

First Order of May 30, 2018 (Doc. No. 21) at 4-5 (footnote omitted). The plaintiffs in this

action were terminated by Defendant Hooten in January and February 2017. Id. at 5; Am.

Compl. (Doc. No. 15) ¶ 21; Answer (Doc. No. 24) ¶ 10.

         Plaintiff Drake and the other plaintiffs in this action claim that they were improperly

terminated from their jobs as retaliation for the exercise of their right to freedom of speech

under the First Amendment.          Specifically, Plaintiff Drake alleges that shortly after

Defendant Hooten took office, Hooten terminated Drake because she had supported

Caudill and had volunteered for Caudill’s campaign.

   II.      Summary Judgment Standard

         Summary judgment is a means of testing in advance of trial whether the available

evidence would permit a reasonable jury to find in favor of the party asserting a claim. The

Court must grant summary judgment when “there is no genuine dispute as to any material

fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a). “An

issue is ‘genuine’ if there is sufficient evidence on each side so that a rational trier of fact


                                                2
could resolve the issue either way.” Adler v. Wal-Mart Stores, Inc., 144 F.3d 664, 670

(10th Cir. 1998). “An issue of fact is ‘material’ if under the substantive law it is essential

to the proper disposition of the claim.” Id.

       A party that moves for summary judgment has the burden of showing that the

undisputed material facts require judgment as a matter of law in its favor. Celotex Corp.

v. Catrett, 477 U.S. 317, 322 (1986). If the movant carries this initial burden, the

nonmovant must then “go beyond the pleadings and ‘set forth specific facts’ that would be

admissible in evidence in the event of trial from which a rational trier of fact could find for

the nonmovant.” Adler, 144 F.3d at 671 (quoting prior version of Fed. R. Civ. P. 56(e));

see also LCvR 56.1(c). The Court must then determine “whether the evidence presents a

sufficient disagreement to require submission to a jury or whether it is so one-sided that

one party must prevail as a matter of law.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242,

251-52 (1986). Parties may establish the existence or nonexistence of a material disputed

fact by:

   • citing to “depositions, documents, electronically stored information, affidavits or
     declarations, stipulations . . . , admissions, interrogatory answers, or other materials”
     in the record; or

   • demonstrating “that the materials cited do not establish the absence or presence of
     a genuine dispute, or that an adverse party cannot produce admissible evidence to
     support the fact.”

Fed. R. Civ. P. 56(c)(1)(A)-(B). While the Court views the evidence and the inferences

drawn from the record in the light most favorable to the nonmoving party, see Pepsi-Cola

Bottling Co. of Pittsburg, Inc. v. PepsiCo, Inc., 431 F.3d 1241, 1255 (10th Cir. 2005), “[t]he

mere existence of a scintilla of evidence in support of the [nonmovant’s] position will be


                                               3
insufficient; there must be evidence on which the [trier of fact] could reasonably find for

the [nonmovant].” Liberty Lobby, 477 U.S. at 252.

   III.      Discussion

             A. Public Employee First Amendment Retaliation Claims

          As elements of a § 1983 claim, a plaintiff “must allege the violation of a right

secured by the Constitution and laws of the United States” and “must show that the alleged

deprivation was committed by a person acting under color of state law.” West v. Atkins,

487 U.S. 42, 48 (1988). Here, there is no question that Defendant Hooten acted under color

of state law in terminating Clerk’s Office employees. See id. at 49 (“[G]enerally, a public

employee acts under color of state law . . . while exercising his responsibilities pursuant to

state law.”). Defendant Hooten challenges whether Plaintiff can show that, in doing so,

Hooten “‘subject[ed]” Plaintiff, “or cause[d] [Plaintiff] to be subjected,” “to a deprivation

of [her] lawful rights.” Porro v. Barnes, 624 F.3d 1322, 1327 (10th Cir. 2010) (internal

quotation marks omitted).

          A government employee “does not relinquish First Amendment rights to comment

on matters of public interest by virtue of government employment.” Connick v. Mvers,

461 U.S. 138, 140 (1983). “Rather, the First Amendment protects a public employee’s

right, in certain circumstances, to speak as a citizen addressing matters of public concern.”

Garcetti v. Ceballos, 547 U.S. 410, 417 (2006). “However, the interests of public

employees in commenting on matters of public concern must be balanced with the

employer’s interests in promoting the efficiency of the public services it performs through




                                              4
its employees.” Leverington v. City of Colo. Springs, 643 F.3d 719, 723 (10th Cir. 2011)

(internal quotation marks omitted).

       Through two decisions—Pickering v. Board of Education, 391 U.S. 563, 568

(1968), and Garcetti, 547 U.S. at 417—the Supreme Court has articulated five factors to

be considered in analyzing public-employee, free-speech cases. Leverington, 643 F.3d at

724 (explaining that “after Garcetti, it is apparent that the Pickering analysis of freedom

of speech retaliation claims is a five step inquiry” that should be referred to as “the

Garcetti/Pickering analysis” (internal quotation marks omitted)). The Tenth Circuit has

summarized these factors as follows:

       (1) whether the speech was made pursuant to an employee’s official duties;
       (2) whether the speech was on a matter of public concern; (3) whether the
       government’s interests, as employer, in promoting the efficiency of the
       public service are sufficient to outweigh the plaintiff’s free speech interests;
       (4) whether the protected speech was a motivating factor in the adverse
       employment action; and (5) whether the defendant would have reached the
       same employment decision in the absence of the protected conduct.

Eisenhour v. Weber Cty., 744 F.3d 1220, 1227-28 (10th Cir. 2014) (internal quotation

marks omitted). “The first three elements are issues of law for the court to decide, while

the last two are factual issues typically decided by the jury.” Knopf v. Williams, 884 F.3d

939, 945 (10th Cir. 2018) (internal quotation marks omitted).

          B. Relevant Facts3

       Plaintiff Drake was employed as a Deputy Clerk in the Clerk’s Office from June

2014 until January 20, 2017. Am. Compl. ¶ 2; Answer ¶ 1. Plaintiff’s relationship with


3
 Facts relied upon are uncontroverted or, where genuinely disputed, identified as such and
viewed in the light most favorable to Plaintiff.


                                              5
her supervisor was “rocky.” Plaintiff felt targeted by her supervisor, and Plaintiff discussed

or complained about her supervisor to other Clerk’s Office employees, but she believed

that after 2015 “they had gotten back into a good spot.” Drake Dep. 49:21-23, 53:18-19,

53:25-55:13, 111:19-112:24 (Doc. Nos. 39-1, 53-22);4 Porter Dep. 35:19-37:3 (Doc. Nos.

39-2, 53-2); Pl.’s Resp. at 5.

       To kick off her reelection campaign, Caudill held a party to which all of the Clerk’s

Office employees were invited. Cramer Dep. 45:5-20 (Doc. No. 39-4). Plaintiff Drake did

not attend this party, although she did attend two other campaign events. Drake Dep.

63:14-64:1, 67:13-22, 69:3-11. Plaintiff also handed out flyers at her church and discussed

her support for Caudill socially. Id. at 64:2-12, 69:12-17, 69:19-70:20.

       Plaintiff Drake did not know who Defendant Hooten was at the time she participated

in the campaign and does not remember talking to him at any events. Id. at 68:11-19,

73:19-20. Plaintiff did not discuss her campaign activities with Defendant Hooten. Id. at

119:18-22. Plaintiff believes that the only way Defendant Hooten would have known about

Plaintiff’s campaign involvement was through “general conversations” at the Clerk’s

Office or from her supervisor telling Defendant Hooten. Id. at 120:1-121:6, 121:11-25.

Plaintiff bases her belief that her supervisor might have told Defendant Hooten of

Plaintiff’s campaign activities on the amount of time her supervisor spent with Defendant

Hooten after he took office. Id. at 116:5-6, 119:9-11, 120:1-24.




4
  In citing to depositions, the Court uses the page numbers as they appear on the original
transcripts. For all other documents filed by the parties, the Court uses ECF page numbers.


                                              6
       On January 20, 2017, Plaintiff Drake was told that the Clerk’s Office was having

“budget cuts” and that Plaintiff could either be terminated or resign. Drake Dep. 89:6-11,

90:4-93:10. Plaintiff chose to resign. Id. at 93:4-7. Defendant Hooten publicly stated that

budget concerns were the reason for terminating Plaintiff and certain other employees in

January and February 2017. Am. Compl. ¶ 22; Answer ¶ 11.

          C. Defendant Hooten’s Motion

       For purposes of his Motion, Defendant Hooten does not dispute Plaintiff Drake’s

ability to prove the first three Garcetti/Pickering elements in her favor. See Def. Hooten’s

Mot. at 17; see also First Order of May 30, 2018, at 8-10. Defendant Hooten does argue,

however, that Plaintiff cannot show a genuine material fact issue as to the fourth and fifth

elements and that he is therefore entitled to judgment as a matter of law. See Def. Hooten’s

Mot. at 18-25.

       As to the fourth element—whether the protected speech was a motivating factor in

the adverse employment action—a plaintiff must “establish a causal connection between

his [or her] protected speech and an adverse employment action.” Underwood v. Bd. of

Cty. Comm’rs of Cty. of Jefferson, 611 F. Supp. 2d 1223, 1229 (W.D. Okla. 2009).

       To do so, the employee must show that his protected expression was a
       substantial or motivating factor in the adverse employment action.
       Maestas[v. Segura, 416 F.3d 1182, 1188 (10th Cir. 2005)]; Baca v. Sklar,
       398 F.3d 1210, 1220 (10th Cir. 2005). Although the courts have not defined
       the phrase “substantial” or “motivating” factor for this purpose, the Tenth
       Circuit has explained the plaintiff’s burden of showing a substantial
       motivating factor:

          What constitutes a substantial motivating factor evades precise
          definition. An employee “need not prove his speech was the sole
          reason for defendants’ action.” Copp v. Unified Sch. Dist. No. 501,


                                             7
          882 F.2d 1547, 1554 (10th Cir. 1989). Nor is the employee required
          to show “but-for” causation; that is, to demonstrate but-for the
          employee’s speech the subsequent employment action would not have
          occurred. Rather, the employee must show the protected speech
          played a substantial part in the employer’s decision to adversely alter
          the employee’s conditions of employment.

       Maestas, 416 F.3d at 1188.

Underwood, 611 F. Supp. 2d at 1229.

       Having carefully reviewed the record, the Court agrees that Plaintiff Drake has not

met her burden to show a genuine fact issue for trial as to whether Plaintiff’s termination

was “substantially motivated by retaliation for” her support of Caudill’s 2016 reelection

campaign. Id. at 1232. Although Plaintiff was terminated only 17 days after Defendant

Hooten took office on January 3, 2017, the Tenth Circuit has made clear that “temporal

proximity is insufficient, without more, to establish [protected] speech as a substantial

motivating factor in an adverse employment action.” Maestas, 416 F.3d at 1189. Close

temporal proximity coupled with an employer’s knowledge of protected activity “may be

sufficiently probative of causation to withstand summary judgment,” however. Id.

       Plaintiff Drake has not pointed to evidence sufficient to create a genuine issue of

material fact that Defendant Hooten had “knowledge” of Plaintiff’s speech in support of

the Caudill campaign at the time of Plaintiff’s termination. Plaintiff passed out flyers for

Caudill and generally discussed her support for Caudill but she had no recollection of

interacting with Defendant Hooten at any campaign events and did not discuss any

campaign-related events with him. Plaintiff cites another employee’s testimony that

Defendant Hooten told that employee he knew who had donated money to Caudill’s



                                             8
campaign, but Plaintiff would not have been on that list because she did not donate any

money to Caudill’s campaign. See Pl.’s Resp. at 11 (citing Porter Dep. 21:17-22:10)). And

while Plaintiff suggests her supervisor might have informed Defendant Hooten of

Plaintiff’s campaign activities, her evidence is speculative and refuted by the supervisor,

who denied any knowledge of who worked on Caudill’s campaign (besides herself).

Hudson Dep. 62:4-7 (Doc. No. 39-6).5

      In short, “[t]o withstand summary judgment . . . , an employee must produce

evidence linking the employer’s action to the employee’s speech.” Maestas, 416 F.3d at

1188. “Axiomatic to establishing causation in this context is proof that the employer knew

of the employee’s protected conduct.” Hook v. Regents of Univ. of Cal., 394 F. App’x 522,

539 (10th Cir. 2010). “Speculation or hunches amidst rumor and innuendo will not

suffice.” Maestas, 416 F.3d at 1189. Because Plaintiff Drake’s showing on the fourth

element of her retaliation claim is overly speculative, she has not shown a genuine issue

for trial, and Defendant Hooten in his individual capacity is entitled to judgment on this

First Amendment claim.6 See id. at 1189-90 (upholding grant of summary judgment to




5
  Defendant Hooten has presented evidence indicating that Plaintiff was fired for budgetary
reasons and based upon the recommendation of her supervisor. See, e.g., Hudson Dep.
36:8-12; Def. Hooten’s Mot. Ex. 19 (Doc. No. 39-19); Lambert Dep. 11:3-12:6, 13:17-
16:10, 19:4-15 (Doc. No. 39-8). Defendant Hooten also has presented evidence that “at
least as many” employees who had participated in Caudill’s campaign “were retained as
were discharged” during the relevant time period. Six v. Henry, 42 F.3d 582, 584-85 (10th
Cir. 1994); see Def. Hooten’s Mot. Undisputed Facts at pp. 13-14, ¶¶ 46-54; Pl.’s Resp. to
Def. Hooten’s Facts at pp. 10-11, ¶¶ 46-54.
6
  Defendant Hooten also is entitled to dismissal of Plaintiff’s claim against him in his
official capacity. See First Order of May 30, 2018, at 1 n.2; Second Order of May 30, 2018

                                            9
employers where plaintiffs failed to present sufficient evidence linking their speech to an

adverse employment action).

           D. The Board’s Motion

       Defendant Board primarily argues that it is entitled to summary judgment on

Plaintiff Drake’s claim because Plaintiff “lack[s] standing” to bring suit against this

Defendant. Specifically, the Board argues that it does not exercise supervisory authority

over Defendant Hooten as County Clerk, that Plaintiff is not complaining about any

policies of the Board, and that Plaintiff cannot establish that her injuries “are fairly

traceable to conduct of [the Board],” and thus the Board is not a “proper party” to this

lawsuit. Def. Board’s Mot. at 12-17, 19-20; Def. Board’s Reply at 1-3.

       The Board’s standing argument conflates the justiciability of a plaintiff’s lawsuit

with the plaintiff’s ultimate ability to prove a defendant’s liability in that lawsuit. Cf.

Kauble v. Bd. of Cty. Comm’rs of Cty. of Okla., No. CIV-17-729-D, 2018 WL 912285, at

*3 (W.D. Okla. Feb. 15, 2018) (“While couched in terms of subject matter jurisdiction,

[the Oklahoma County Board of County Commissioners’] argument [that the plaintiff lacks

Article III standing to sue], in reality, is premised on the notion that [the plaintiff] has failed

to state a claim upon which relief can be granted because [the Oklahoma County Board of

County Commissioners] has no authority to act in areas of detaining or releasing

inmates.”); Thurman v. Cty. Comm’rs of Okla. Cty., No. CIV-17-950-M, 2018 WL




(Doc. No. 22) at 7 n.7; Dixon v. Bd. of Cty. Comm’rs of Cty. of Okla., No. CIV-15-196-R,
2015 WL 5839364, at *2 (W.D. Okla. Oct. 7, 2015).


                                                10
6237908, at *3 (W.D. Okla. Oct. 16, 2018) (R. & R.) (same), adopted, 2018 WL 6220213

(W.D. Okla. Nov. 28, 2018).

       This type of standing argument has been repeatedly rejected by this Court:

       Under Oklahoma law, a county’s board of county commissioners is not a
       separate legal entity from the county. Rather, in general, it exercises the
       powers of the county. 19 Okla. Stat. § 3. A suit brought against a county’s
       board of county commissioners is the way Oklahoma law contemplates suing
       the county. 19 Okla. Stat. § 4. Moreover, in the § 1983 context, a suit against
       the board of county commissioners or some other county official in their
       official capacity is, in substance, a suit against the county. Porro[, 624 F.3d
       at 1328]; Lopez v. LeMaster, 172 F.3d 756, 762 (10th Cir. 1999). . . . .

           The motion filed by the Board of County Commissioners confuses the
       issue by arguing that it (the Board) is not a “proper party,” essentially because
       it didn’t do anything wrong, or fail to do anything it had a duty to do. But,
       as noted above, the Board, as such, is not even a legal entity and obviously
       cannot be a “party” regardless of what it did or didn’t do. Rather, the
       question is whether a basis for claim against the county is stated.

Snow v. Bd. of Cty. Comm’rs of Cty. of McClain, No. CIV-14-911-HE, 2014 WL 7335319,

at *2 (citing DuBois v. Bd. of Cty. Comm’rs of Mayes Cty., No. 12-CV-677-JED-PJC, 2014

WL 4810332 (N.D. Okla. Sept. 29, 2014)).              “Although it is true that in certain

circumstances a board of county commissioners may be an improper party because its

policies or customs cannot be shown to be responsible for an alleged constitutional

violation, that does not mean that a board can never be a proper party as a matter of law.”

Kauble, 2018 WL 912285, at *4; accord Chichakli v. Samuels, No. CIV-15-687-D, 2016

WL 11447755, at *3 (W.D. Okla. Mar. 10, 2016) (R. & R.) (“Grady County can be held

liable notwithstanding the fact that the Grady County Board of County Commissioners,

itself, does not operate the jail or promulgate the policies attendant thereto.”), adopted,

2016 WL 2743542 (W.D. Okla. May 11, 2016). “The United States Supreme Court has


                                              11
made it clear that any official or entity whose actions represent official policy may be liable

under § 1983.” Vernon v. Slabosky, No. CIV-11-815-HE, 2016 WL 4775739, at *14 (W.D.

Okla. Sept. 14, 2016) (citing Pembauer v. City of Cincinnati, 475 U.S. 469, 480 (1986)).

       As previously explained in this case, Plaintiff Drake’s suit against the Board is

actually a suit against Oklahoma County. See Second Order of May 30, 2018, at 7, 12-14;

see also Wright v. Stanley, No. CIV-11-1235-C, 2015 WL 3606390, at *3 (W.D. Okla.

June 8, 2015), rev’d on other grounds sub nom. Wright v. Collison, 651 F. App’x 745 (10th

Cir. 2016). In order to hold Oklahoma County—sued here through the Board—liable on

Plaintiff’s First Amendment claim, Plaintiff must show: “(1) the existence of a county

policy or custom by which [Plaintiff] was denied a constitutional right, and (2) that the

policy or custom was the moving force behind the constitutional deprivation[—]i.e. that

there is a direct causal link between the policy or custom and the injury alleged.” Snow,

2014 WL 7335319, at *2 (internal quotation marks omitted).              It is undisputed that

Defendant Hooten, in his capacity as a “county officer,” has final decisionmaking authority

in performing certain functions, including hiring and firing. Am. Compl. ¶ 38; Answer ¶

1; Def. Board’s Mot. at 19; see Okla. Stat. tit. 19, § 161(1). As such, his “edicts or acts

may fairly be said to represent official policy” as implemented by an official with final

decisionmaking authority for Oklahoma County. Monell v. Dep’t of Soc. Servs. of City of

N.Y., 436 U.S. 658, 694 (1978); see Snow, 2014 WL 7335319, at *7. And a plaintiff may

be able to demonstrate an official “policy or custom” for § 1983 purposes through reference

to “a final decision” by a county policymaker. Schneider v. City of Grand Junction Police

Dep’t, 717 F.3d 760, 770 (10th Cir. 2013); see also Second Order of May 30, 2018, at 14.


                                              12
       As outlined above, however, Plaintiff Drake cannot show a genuine factual dispute

as to whether she “was denied a constitutional right.” Snow, 2014 WL 7335319, at *2.

Defendant Board therefore cannot be held liable for any such denial. See id.; Dodds v.

Richardson, 614 F.3d 1185, 1208 (10th Cir. 2010) (“[M]unicipalities are only liable for

constitutional violations that they have directly caused.”); Graves v. Thomas, 450 F.3d

1215, 1218 (10th Cir. 2006) (“[A] municipality may not be held liable where there was no

underlying constitutional violation by any of its officers.”); cf. Poore v. Glanz, 724 F.

App’x 635, 639 (10th Cir. 2018) (noting that an official-capacity claim can only be proven

“if the official’s own policies led to the deprivation of the plaintiff’s constitutional rights”).

The Board is therefore entitled to summary judgment on Plaintiff’s claim.

                                        CONCLUSION

       As outlined herein, Plaintiff Aimee Drake’s official-capacity 42 U.S.C. § 1983

claim against Defendant David Hooten is dismissed without prejudice, and Defendants’

Supplemental Motion (Doc. No. 67) is DENIED.                 Defendant Hooten’s Motion for

Summary Judgment (Doc. No. 39) and Defendant Board’s Motion for Summary Judgment

(Doc. No. 36) are otherwise GRANTED as to Plaintiff Drake. Judgment in favor of

Defendants on Plaintiff Drake’s claim shall be entered after resolution of the remaining

claims in this lawsuit.

       IT IS SO ORDERED this 1st day of May, 2019.




                                               13
